UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6747


GARY MOORE,

                    Petitioner - Appellant,

             v.

B. M. ANTONELLI, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Donald C. Coggins, Jr., District Judge. (2:18-cv-01397-DCC-MGB)


Submitted: October 15, 2019                                   Decided: October 17, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Moore, Appellant Pro Se. Beth Drake, Acting United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Federal prisoner Gary Moore appeals the district court’s order denying relief on his

28 U.S.C. § 2241 (2012) petition. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that

relief be denied and advised Moore that failure to file timely objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Moore

has waived appellate review by failing to file objections after receiving proper notice.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district

court’s judgment. Because Moore has failed to provide sufficient evidence of unauthorized

withdrawals from his inmate account, we deny his motion for a court order prohibiting

further withdrawals.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2